IN THE SUPREME COURT OF THE STATE OF NEVADA


                    THOMAS CARRILLO,                                         No. 83856
                    Petitioner,
                    vs.
                    THE FIRST JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,
                    IN AND FOR THE COUNTY OF                                       FILED
                    CARSON CITY; AND THE
                                                                                   JAN 2 7 2022
                    HONORABLE JAMES E. WILSON,
                                                                                         A. BROWN
                    DISTRICT JUDGE,                                          CLE        PREME COURT
                    Respondents,                                           BY
                      and
                    THE STATE OF NEVADA,
                    Real Party in Interest.

                                          ORDER DENYING PETITION

                                This is an original petition for a writ of mandamus and/or
                    prohibition seeking the dismissal of criminal charges.
                                This court has original jurisdiction to issue writs of mandamus,
                    Nev. Const. art. 6, § 4, and the issuance of such a writ is solely within this
                    court's discretion, Gathrite v. Eighth Judicial Dist. Court, 135 Nev. 405,
                    407, 451 P.3d 891, 893 (2019).1 A writ of mandamus is available to compel
                    the performance of an act that the law requires as a duty arising from an
                    office, trust, or station, or to control a manifest abuse of discretion or an
                    arbitrary or capricious exercise of discretion. NRS 34.160; State v. Eighth
                    Judicial Dist. Court (Armstrong), 127 Nev. 927, 931, 267 P.3d 777, 779
                    (2011); Round Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601, 603-
                    04, 637 P.2d 534, 536 (1981). A writ of mandamus is available only when


                          1A1though   petitioner filed a petition for "a writ of mandamus and/or
                    prohibition" in this court, he only addresses and seeks mandamus relief.

SUPREME COURT
        OF
     NEVADA


101 1947A    clap
                                                                                      2Z     o2
no plain, speedy, and adequate remedy exists in the ordinary course of law,
NRS 34.170, and this court has repeatedly held that an appeal is an
adequate remedy at law that precludes writ relief, Pan v. Eighth Judicial
Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004). It is petitioner's
burden to demonstrate that extraordinary relief is warranted. Id. at 228,
88 P.3d at 844.
           Having considered the petition, we are not persuaded that this
court's intervention by way of extraordinary writ is warranted because
petitioner has not demonstrated that a direct appeal from a judgment of
conviction would not be "a plain, speedy and adequate remedy in the
ordinary course of law." NRS 34.170. Accordingly, we
            ORDER the petition DENIED.




                                                                   C.J.
                                     Parraguirre


                                                                   J.
                                     Hardesty



                                            Al;15G1--Q             J.
                                     Stiglich


cc:   Hon. James E. Wilson, District Judge
      State Public Defender/Carson City
      Attorney General/Carson City
      Carson City District Attorney
      Carson City Clerk




                                       2


                                 .     •.                   . -•